DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with 

Peter J. Sistare  on 05/17/2022.

AMENDMENTS TO THE CLAIMS:
Claim 1.  An aberration correction method comprising:
a coupling step of optically coupling a modulation plane of a spatial light modulator and an object through an objective lens; 
a control step of controlling the spatial light modulator on the basis of a modulation pattern including a correction pattern for correcting aberration caused by a refractive index interface of the object; and 
a measurement step of measuring an inclination angle of the refractive index interface of the object, wherein
a position of the correction pattern in the modulation pattern is set on the basis of inclination information of the refractive index interface of the object with respect to a plane perpendicular to an optical axis of the objective lens such that a center of the correction pattern is deviated from a point where the optical axis of the objective lens intersects with the modulation plane by a distance determined on the basis of the inclination information, and 
the inclination information is determined on the basis of the inclination angle measured by the measurement step.

Claim 2.  An aberration correction method comprising:
a coupling step of optically coupling a modulation plane of a spatial light modulator and an object through an objective lens; 
a control step of controlling the spatial light modulator on the basis of a modulation pattern including a correction pattern for correcting aberration caused by a refractive index interface of the object; and 
a measurement step of measuring an inclination angle of the refractive index interface of the object, wherein
the spatial light modulator and the objective lens are disposed on the basis of inclination information of the refractive index interface of the object with respect to a plane perpendicular to an optical axis of the objective lens such that the modulation plane is deviated relative to the  optical axis of the objective lens in a direction intersecting with the optical axis by a distance determined on the basis of the inclination information, and  
the inclination information is determined on the basis of the inclination angle measured by the measurement step. 

Claim 3. (Canceled).  

Claim 4.  The aberration correction method according to Claim [[3]] 1, wherein the measurement step includes acquiring a plurality of images of the object having different depths from the refractive index interface of the object, and obtaining the inclination angle on the basis of the plurality of images.

Claim 5 (Canceled):  

Claim 7.  The aberration correction method according to Claim [[3]] 1, wherein the measurement step includes dividing the refractive index interface of the object into a plurality of regions, and measuring the inclination angles in the respective regions, and
the inclination information is determined on the basis of the inclination angles in the respective regions.

Claim 8.  An optical apparatus comprising:
a spatial light modulator having a modulation plane;
an objective lens disposed on an optical path between the modulation plane and an object; 
a controller configured to control the spatial light modulator on the basis of a modulation pattern including a correction pattern for correcting aberration caused by a refractive index interface of the object; and 
a measurement unit configured to measure an inclination angle of the refractive index interface of the object, wherein
a position of the correction pattern in the modulation pattern is set on the basis of inclination information of the refractive index interface of the object with respect to a plane perpendicular to an optical axis of the objective lens such that a center of the correction pattern is deviated from a point where the optical axis of the objective lens intersects with the modulation plane by a distance determined on the basis of the inclination information, and
the inclination information is determined on the basis of the inclination angle measured by the measurement unit. 

Claim 9. An optical apparatus comprising:
a spatial light modulator having a modulation plane, and configured to modulate light on the basis of a modulation pattern including a correction pattern for correcting aberration caused by a refractive index interface of an object;
an objective lens disposed on an optical path between the modulation plane and the object;
a moving mechanism configured to move at least one of the objective lens and the spatial light modulator in a direction intersecting with an optical axis of the objective lens; 
a controller configured to control the moving mechanism; and 
a measurement unit configured to measure an inclination angle of the refractive index interface of the object, wherein
the controller is configured to control the moving mechanism on the basis of inclination information of the refractive index interface of the object with respect to a plane perpendicular to the optical axis of the objective lens such that the modulation plane is deviated relative to the optical axis of the objective lens in a direction intersecting with the optical axis by a distance determined on the basis of the inclination information, and
the inclination information is determined on the basis of the inclination angle measured by the measurement unit. 

Claim 10. (Canceled).  

Claim 11.  The optical apparatus according to Claim [[10]] 8, wherein the measurement unit is configured to acquire a plurality of images of the object having different depths from the refractive index interface of the object, and obtain the inclination angle on the basis of the plurality of images.

Claim 12. (Canceled).  

Claim 14. The optical apparatus according to Claim [[10]] 8, wherein the measurement unit is configured to divide the refractive index interface of the object into a plurality of regions, and measure the inclination angles in the respective regions, and
the inclination information is determined on the basis of the inclination angles in the respective regions.

Claim 15. (Canceled). 

Claim 16.  The aberration correction method according to Claim [[15]] 2, wherein the measurement step includes acquiring a plurality of images of the object having different depths from the refractive index interface of the object, and obtaining the inclination angle on the basis of the plurality of images.

Claim 17 (Canceled):  

Claim 19. The aberration correction method according to Claim [[15]] 2, wherein the measurement step includes dividing the refractive index interface of the object into a plurality of regions, and measuring the inclination angles in the respective regions, and
the inclination information is determined on the basis of the inclination angles in the respective regions.

Claim 20. (Canceled).  

Claim 21. The optical apparatus according to Claim [[20]] 9, wherein the measurement unit is configured to acquire a plurality of images of the object having different depths from the refractive index interface of the object, and obtain the inclination angle on the basis of the plurality of images.

Claim 22 (Canceled):  

Claim 24.  The optical apparatus according to Claim [[20]] 9, wherein the measurement unit is configured to divide the refractive index interface of the object into a plurality of regions, and measure the inclination angles in the respective regions, and the inclination information is determined on the basis of the inclination angles in the respective regions. 


Allowable Subject Matter
	Claims 1, 2, 4, 6-9, 11, 13, 14, 16, 18, 19, 21, 23, and 24 are allowed over prior art made of record, applicant and examiner’s amendment and for the reasons cited in the remarks filed on 03/28/22.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims c for example:
	Claim 1 relates to an aberration correction method where, a measurement step of measuring an inclination angle of a refractive index interface of an object, a position of a correction pattern in a modulation pattern is set on the basis of inclination information of the refractive index interface of the object with respect to a plane perpendicular to an optical axis of an objective lens such that a center of the correction pattern is deviated from a point where the optical axis of the objective lens intersects with the modulation plane by a distance determined on the basis of the inclination information, and the inclination information is determined on the basis of the inclination angle measured by the measurement step.
	Claim 2 relates to an aberration correction method where, a measurement step of measuring an inclination angle of the refractive index interface of the object, a spatial light modulator and an objective lens are disposed on the basis of inclination information of a refractive index interface of the object with respect to a plane perpendicular to an optical axis of the objective lens such that the modulation plane is deviated relative to an  optical axis of the objective lens in a direction intersecting with the optical axis by a distance determined on the basis of the inclination information, and  the inclination information is determined on the basis of the inclination angle measured by the measurement step.
	Claim 8 relates to an optical apparatus having a measurement unit to measure an inclination angle of a refractive index interface of an object, a position of the correction pattern in the modulation pattern is set on the basis of inclination information of the refractive index interface of the object with respect to a plane perpendicular to an optical axis of an objective lens such that a center of the correction pattern is deviated from a point where the optical axis of the objective lens intersects with the modulation plane by a distance determined on the basis of the inclination information, and the inclination information is determined on the basis of the inclination angle measured by the measurement unit.
Claim 9 relates to an optical apparatus having a measurement unit to measure an inclination angle of the refractive index interface of the object, a controller to control a moving mechanism on the basis of inclination information of a refractive index interface of an object with respect to a plane perpendicular to optical axis of an objective lens such that a modulation plane is deviated relative to the optical axis of the objective lens in a direction intersecting with the optical axis by a distance determined on the basis of the inclination information, and the inclination information is determined on the basis of the inclination angle measured by the measurement unit.

Claims 1, 2, 8 and 9, wherein have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, the refractive index interface of the object is inclined with respect to the optical axis of the objective lens, aberration can be appropriately corrected by setting the position of the correction pattern in the modulation pattern according to the inclination information such as an inclination angle. 
Further, it is possible to easily perform aberration correction within a short time even when the refractive index interface of the object is inclined with respect to the optical axis.
Claims 2, 4, 6, 7, 11, 13, 14, 16, 18, 19, 21, 23, and 24, which depend from either claim 1, 2, 8, or 9, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 18, 2022